Citation Nr: 1525320	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-35 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Buffalo, New York



THE ISSUE

Entitlement to a date earlier than December 7, 2011, for the commencement of the period of eligibility for Chapter 35 Dependents' Educational Assistance (DEA).  



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  He died in June 2000, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Buffalo Education Center, which denied payment for education undertaken prior to December 7, 2011.


FINDINGS OF FACT

1.  In a rating decision dated December 7, 2011, the RO granted service connection for ischemic heart disease, with a 100 percent rating and basic eligibility for dependents' educational assistance effective November 16, 1998.

2.  In the same rating decision, the RO granted service connection for the cause of the Veteran's death, with basic eligibility for dependents' educational assistance, effective June 10, 2000.  

3.  The appellant was born in August 1988, and reached the age of 18 in August 2006.  

4.  The appellant applied for Chapter 35 educational assistance in April 2012, and was informed, in June 2012, that he was assigned a preliminary start date of December 7, 2011, but that he needed to elect a date to begin benefits on any date between August 27, 2006, and April 2, 2012; otherwise, his start date would be December 7, 2011.  

5.  The appellant did not elect an effective date for the beginning of his period of eligibility for Chapter 35 benefits within 60 days of notification of the requirement, or show good cause as to why he could not elect an effective date within 60 days.


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, prior to December 7, 2011.  38 U.S.C.A. §§ 3501, 3512, 5113 (West 2014); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

The Veteran died in June 2000.  After a special review of the file, service connection for ischemic heart disease was granted, based on presumed exposure to Agent Orange, with a 100 percent rating effective in November 1998.  See 38 C.F.R. § 3.816 (2014).  In addition, service connection for the cause of the veteran's death was granted, effective the date of the Veteran's death in June 2000.  The rating decision noted that both of these grants established basic eligibility for dependents' educational assistance (DEA).  The Veteran's surviving spouse was notified of this decision in April 2012.  

The appellant, who is a child of the Veteran, first applied for Chapter 35 DEA in April 2011.  In his application, he said that he would begin school at PSU in January 2012.  He also reported that he had attended PSU for 8 semesters, beginning in August 2008.    

In a letter dated in June 2012, the appellant was informed that he qualified for DEA.  He was told that a Certificate of Eligibility using December 7, 2011, as his beginning date had been issued.  He was told that "you still must elect a beginning date," and that VA "must receive your reply within 60 days of this letter" (emphasis in original).  He was provided with an address, as well as a fax number.  He was told that he could choose any date between August 27, 2006 (his 18th birthday) and April 2, 2012 (the date of the notification of his eligibility to receive DEA).  He was also told that he had 8 years from the beginning date to use his benefits.  He was again informed, in a separate, boldfaced paragraph:

CAUTION:  Per current VA regulations, we must receive notice of your choice within 60 days.  If we do not receive it by then, we will assign December 7, 2011, as your start date, which is the date the veteran's rating was determined and the date VA informed the veteran that he is permanently and totally disabled.  This decision is final.

The second page of the letter included a section for the appellant to complete with the effective date, sign, and return to VA.  Again, in boldface type, the requirement that the election be returned within 60 days was included.  

In June 2012, the appellant submitted an "academic verification report" from PSU, showing his full-time enrollment from August 2008 through August 2012, but as a "non-degree undergraduate."  An enrollment certificate was received from PSU, showing that the appellant was enrolled in courses from May 2012 to August 2012, as a nonmatriculated student.  He was awarded Chapter 35 DEA for this latter period.  

However, in a July 2012 letter, he was informed that for DEA, he must be pursuing an approved program of education, but that a non-matriculated student could receive benefits for two semesters prior to matriculation.  He was again awarded benefits for the fall 2012 semester, until December 2012, but was informed, in September 2012, that he could not be awarded benefits for any period after December 21, 2012, unless the school furnished the name of the program he would matriculate into.  The enrollment certification for the following semester, from January 2013 to May 2013 still identified the appellant as non-matriculated.  

In May 2013, the appellant submitted another application for Chapter 35 DEA.  This time, he reported his start date as August 21, 2006, and he reported that he elected that date as his beginning date.  He reported that he had attended MCCC from August 2006 to May 2007, and EU from August 2007 to May 2008, in addition to attending PSU from August 2008 to the present.  Enrollment certifications from EU and MCCC were received in June 2013 and July 2013.  

In July 2013, he was informed that he was not eligible for benefits prior to December 7, 2011.  

The appellant submitted a notice of disagreement in July 2013, stating that he did not understand exactly what was meant by the election and/or starting date.  He said that he had tried to call the VA education benefits help line in June 2012, but did not get assistance in a timely fashion and was not able to select a start date.  He felt that he was still entitled to the benefits that he did not receive during his college career, beginning in August 2006.  In his substantive appeal, he reiterated that it had not been explained to him exactly what the "start date" was, and, therefore, he was not able to select a start date.

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays.  38 U.S.C.A. § 3512(a) (West 2014); 38 C.F.R. § 21.3041(a) (2014).  The commencement date of an award of educational assistance is generally not earlier than one year prior to the date of claim.  See 38 C.F.R. § 21.4131 (2014).  

Under certain circumstances, when determining the effective date of an award of Chapter 35 educational benefits, VA may consider an otherwise eligible person's application as having been filed on her eligibility date, if that eligibility date is more than one year before the date of the initial rating decision. 38 U.S.C.A. § 5113(b)(1); see 38 C.F.R. § 21.4031.  However, the claimant must elect an elective date within 60 days of notification of the right to elect the beginning date of the period of eligibility.  38 C.F.R. § 21.3041(i).  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the written notice.  38 C.F.R. § 21.3041(i)(1).  

The appellant was clearly informed of the date range from which he could elect his start date in the June 2012 letter.  This letter also informed him that the ending date would be 8 years after the date he chose, and that he must respond with his start date within 60 days.  Not only was this stated in boldface type three separate times in the letter, but a short form for his response was included in the notice.  Although he felt that this notice was insufficient, there was nothing ambiguous about the requirement that he select a start date within 60 days.  

Further, while he responded with a list of courses he had taken at PSU from August 2008 to August 2012 within 60 days, an enrollment certificate only for the period from May 2012 to August 2012 was received.  He was paid educational assistance for this period.  He was also notified, in July 2012, that his status at PSU was non-matriculated, and that for a non-matriculated student, only two semesters of benefits could be granted.  This letter was sent within the 60-day period for election; thus, the appellant still had time to elect a start date after this letter was received.  He did not provide a timely response, and his next application, the first that included the matriculated school attendance from August 2006 to August 2008, was not received until May 2013.  

Persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance.  See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).  Moreover, in general, the VA's failure to furnish a claimant or potential claimant any form or information concerning the right to file a claim or to furnish notice of the time limit for the filing of a claim for educational assistance will not extend the time periods allowed for these actions.  38 C.F.R. § 21.1033(a).  

VA may extend a time limit within which a claimant is required to act to perfect a claim, but only in certain circumstances, specifically, the claimant must take the required action concurrently with or before the filing of the request for an extension, and the claimant must show good cause as to why the required action could not have been taken sooner.  38 C.F.R. § 21.1033(e).  The appellant's circumstances do not meet either of these criteria.  

The appellant did not request an extension after the expiration of the time limit, by taking the required action concurrently with or before the request for an extension.  Instead, he waited until May 2013 to file a new claim, and at that time, he filed an application for DEA, checking the box indicating he had not previously applied for any VA benefits, including Chapter 35 DEA.  His reasons that he could not timely file an election, stated in his appeal, were that he did not understand what was meant by electing a start date, and that he was unable to get through on the VA help line in a timely fashion.  However, the June 2012 letter clearly informed the appellant of the need to file an election of start date within 60 days, and also informed him of the dates he could choose, i.e., between August 2006 and April 2012.  He was also told that the ending date would be 8 years after his start date.  The July 2012 letter also informed the appellant of the limitations on entitlement to receive DEA based on his non-matriculated status at PSU.  

The Board finds that the appellant was given sufficient information to select a start date in a timely fashion, despite any difficulties he may have encountered in contacting VA.  Good cause has not been shown in his failure to timely respond, particularly given the imperative nature of the notice of the 60-day requirement, and the fact that the appellant did not respond with an election until nine months after the end of the 60-day period.  

The Board sympathizes with the appellant's situation, but, unfortunately, his arguments are essentially equitable in nature, whereas the Board must apply the law as it stands.  As discussed above, the law clearly establishes the time period for eligibility for Chapter 35 DEA.  See 38 U.S.C.A. §  3512.  The stated purpose of Chapter 35 educational assistance is indeed to provide opportunities for education to children whose education would otherwise be impeded or interrupted by reason of the service-connected disability or death of a parent, and for the purpose of aiding such children in attaining the educational status which they might normally have aspired to and obtained but for the disability or death of such parent.  38 U.S.C.A. § 3500.  However, in enacting laws in support of those goals, Congress set limits on the entitlement to such benefits, including the effective dates which control in this case.  

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law, including time limits, a claimant is not entitled to the benefit, regardless of the circumstances.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   


ORDER

Entitlement to a date earlier than December 7, 2011, for the commencement of the period of eligibility for Chapter 35 Dependents' Educational Assistance is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


